5Y
                  Case 18-10282              Doc 14         Filed 12/17/18           Entered 12/17/18 11:41:45                   Desc         Page 1
                                                 United States Bankruptcy
                                                                  of 4    Court
                                                               Western District of North Carolina
                                                             ASHEVILLE/BRYSON CITY DIVISIONS

 IN RE: SHERI GLOVER GAFFNEY                                                                                             Case: 18-10282
        128 LOWER CHRIST SCHOOL ROAD                                                                                    Judge: George R. Hodges
        FLETCHER, NC 28732
                                                                                                                        Dated: 12/17/2018


     SSN #1:XXX-XX-0640



                                                 MOTION OF TRUSTEE FOR DETERMINATION
                                                 OF STATUS OF CLAIMS IN CONFIRMED PLAN
The undersigned trustee in the above-referenced Chapter 13 case reports that he has examined the Proofs of Claim filed in the case and hereby moves
that the claims be allowed as reported below for payment by the trustee under the terms of the confirmed plan. To the extent that any claim as reported
differs from the claim as scheduled or filed, the trustee OBJECTS to that claim and classifies it as he believes proper under applicable law. The claims
as reported herein include those proofs of claim believed by the trustee to have been filed pursuant to Federal Rule of Bankruptcy Procedure 3004.
IF YOU ARE A CREDITOR, TAKE NOTICE THAT YOUR RIGHTS MAY BE AFFECTED BY THE FINAL DISPOSITION OF THE TRUSTEE'S MOTION.

 Claim #                               Name and Address of Creditor                                           Amount           Forgive % Classification
     001      ASHEVILLE RADIOLOGY / P O BOX 2959                                                                       None                           Not Filed
              ASHEVILLE, NC 28802                                                                                                                           .00
     002      ASHEVILLE RADIOLOGY ASSOCIATES / PO BOX 678948                                                           None                                Notices
              DALLAS, TX 75267-8948                                                                                                                            .00
     003      BUNCOMBE COUNTY TAX COLL / 94 COXE AVENUE                                                                None                           Not Filed
              ASHEVILLE, NC 28801                                                                                                                           .00
     004      CAPITAL ONE BANK (USA), N.A. / P.O. BOX 71083                                                         2,908.68                        Unsecured
              CHARLOTTE, NC 28272-1083
     005      LVNV FUNDING, LLC / C/O RESURGENT CAPITAL SERVICES                                                    1,129.28                        Unsecured
              PO BOX 10587 / GREENVILLE, SC 29603-0587
     006      DUKE UNIVERISTY HEALTH SYSTEMS / 5213 SOUTH ALSTON AVENUE                                                None                           Not Filed
              DURHAM, NC 27713                                                                                                                              .00
     007      EDWARD G. REILLY, DC / 2 FAIRVIEW HILLS DRIVE                                                            None                           Not Filed
              FAIRVIEW, NC 28730                                                                                                                            .00
     008      INTERNAL REVENUE SERVICE / P O BOX 7346                                                                  None                           Not Filed
              PHILADELPHIA, PA 19101-7346
     009      MISSION HOSPITALS / ATTN: BANKRUPTCY DEPARTMENT                                                          None                           Not Filed
              50 SCHENCK PKWY / ASHEVILLE, NC 28803                                                                                                         .00
     010      MISSION MEDICAL ASSOCIATES / PO BOX 15268                                                                None                           Not Filed
              ASHEVILLE, NC 28813-5903                                                                                                                      .00
     011      NC DEPT OF REVENUE / P O BOX 1168                                                                        None                           Not Filed
              RALEIGH, NC 27602-0000
     012      PARDEE HOSPITAL / ATTN: BILLING DEPT                                                                     None                           Not Filed
              PO BOX 1370 / HENDERSONVILLE, NC 28793                                                                                                        .00
     013      ASHLEY FUNDING SERVICES LLC / C/O RESURGENT CAPITAL SERVICES                                             20.00                        Unsecured
              PO BOX 10587 / GREENVILLE, SC 29603-0587
     014      PROFESSIONAL RECOVERY CONSULT / 2700 MERIDIAN PKWY                                                       None                                Notices
              SUITE 200 / DURHAM, NC 27713-2204                                                                                                                .00
     015      RYAN GAFFNEY / 128 LOWER CHRIST SCHOOL ROAD                                                              None                                Notices
              FLETCHER, NC 28732                                                                                                                               .00
     016      STATE EMPLOYEES CREDIT UNION / ATTN: BANKRUPTCY DEPT                                                  8,639.19                           Secured
              PO DRAWER 25279 / RALEIGH, NC 27611                                                                   7.0000% From 07/03/2018
     017      STATE EMPLOYEES CREDIT UNION / ATTN: BANKRUPTCY DEPT                                                 18,550.00                           Secured
              PO DRAWER 25279 / RALEIGH, NC 27611                                                                   7.0000% From 07/03/2018
     017      STATE EMPLOYEES CREDIT UNION / ATTN: BANKRUPTCY DEPT                                                  2,371.75                        Unsecured
              PO DRAWER 25279 / RALEIGH, NC 27611
     018      U S ATTORNEYS OFFICE / 100 OTIS ST                                                                       None                                Notices
              ROOM 233 / ASHEVILLE, NC 28801                                                                                                                   .00
     019      WAKE FOREST BAPTIST MEDICAL CENTER / 157 MEDICAL CENTER BOULEVARD                                       367.35                        Unsecured
              WINSTON SALEM, NC 27157

Page 1 of 2
5Y
                   Case 18-10282             Doc 14         Filed 12/17/18           Entered 12/17/18 11:41:45                     Desc       Page 2
                                                 United States Bankruptcy
                                                                  of 4    Court
                                                               Western District of North Carolina
                                                             ASHEVILLE/BRYSON CITY DIVISIONS

 IN RE: SHERI GLOVER GAFFNEY                                                                                              Case: 18-10282
        128 LOWER CHRIST SCHOOL ROAD                                                                                     Judge: George R. Hodges
        FLETCHER, NC 28732
                                                                                                                         Dated: 12/17/2018


     SSN #1:XXX-XX-0640



                                                 MOTION OF TRUSTEE FOR DETERMINATION
                                                 OF STATUS OF CLAIMS IN CONFIRMED PLAN
The undersigned trustee in the above-referenced Chapter 13 case reports that he has examined the Proofs of Claim filed in the case and hereby moves
that the claims be allowed as reported below for payment by the trustee under the terms of the confirmed plan. To the extent that any claim as reported
differs from the claim as scheduled or filed, the trustee OBJECTS to that claim and classifies it as he believes proper under applicable law. The claims
as reported herein include those proofs of claim believed by the trustee to have been filed pursuant to Federal Rule of Bankruptcy Procedure 3004.
IF YOU ARE A CREDITOR, TAKE NOTICE THAT YOUR RIGHTS MAY BE AFFECTED BY THE FINAL DISPOSITION OF THE TRUSTEE'S MOTION.

  Claim #                              Name and Address of Creditor                                           Amount             Forgive % Classification
     020      WELLS FARGO BANK. NA / N9286-01Y                                                                    Continuing                            Secured
              1000 BLUE GENTIAN ROAD / EAGAN, MN 55121-7700                                                         1916.99 Per Month
     021      WELLS FARGO BANK. NA / N9286-01Y                                                                        6,085.70                          Secured
              1000 BLUE GENTIAN ROAD / EAGAN, MN 55121-7700
     022      WELLS FARGO BANK. NA / N9286-01Y                                                                        5,750.97                          Secured
              1000 BLUE GENTIAN ROAD / EAGAN, MN 55121-7700
     023      SYNCHRONY BANK / C/O PRA RECEIVABLES MGMT LLC                                                              None                              Notices
              PO BOX 41021 / NORFOLK, VA 23541
                                                                                              Total                  45,822.92



     T BENTLEY LEONARD                                                                                    3,847.00                Debtor's Attorney
     828/255-0456
     274 MERRIMON AVE
     ASHEVILLE, NC 28801-0000


Wherefore, the trustee respectfully requests that the Court grant his motion which has been served on the parties named above and classify the claims
for payment by the trustee as set forth herein, and that it grant such other and further relief as is appropriate and just.

  Dated: 12/17/2018                                                                                   David G. Gray
                                                                                                      Standing Chapter 13 Trustee
                                                                                                      81 Central Avenue
                                                                                                      Asheville, NC 28801




Page 2 of 2
5Y          Case 18-10282            Doc 14       Filed 12/17/18        Entered 12/17/18 11:41:45                Desc        Page 3
                                                                       of 4
     Case No:   18-10282
      Debtor:   SHERI GLOVER GAFFNEY




                                      NOTICE OF MOTION OF TRUSTEE FOR DETERMINATION
                                          OF STATUS OF CLAIMS IN CONFIRMED PLAN

      The Chapter 13 trustee has filed a motion in the above-referenced Chapter 13 case for determination of status of claims, for
      payment by the trustee under the debtor's confirmed plan.
      YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and discuss them with your attorney, if you have
      one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.
      If you want to object to the classification and/or treatment of your claim as contained in the trustee's motion, then you or your
      attorney must file with the court a written response to the motion and a request for hearing, within thirty (30) days of the date
      of this notice at the following address:

                       CLERK, U S BANKRUPTCY COURT
                       Room 106
                       100 Otis Street
                       Asheville, NC 28801

      If you MAIL your response to the court for filing, you must mail it early enough for the court to RECEIVE it on or before the
      deadline stated above.
      Please refer to the trustee's claim number in any response you may file.
      NO HEARING WILL BE HELD UNLESS A RESPONSE IS FILED.

      If you file a response, then a hearing on the trustee's motion will be on _____1/22/19__________ at 9:30 am at the
      following address:
                       Bankruptcy Courtroom
                       First Floor
                       100 Otis Street
                       Asheville, NC 28801

      If you or your attorney do not take these steps, the court may decide that you do not oppose the classification and treatment
      of your claim as reported by the trustee, and grant the motion.


                                                                       David G. Gray
                                                                       Standing Chapter 13 Trustee
                                                                       By: DEBRA WARD
5Y          Case 18-10282           Doc 14       Filed 12/17/18          Entered 12/17/18 11:41:45                     Desc              Page 4
                                            United States Bankruptcy
                                                           of 4      Court
                                                         Western District of North Carolina
                                                       ASHEVILLE/BRYSON CITY DIVISIONS

IN RE: SHERI GLOVER GAFFNEY                                                                                        Case: 18-10282
       128 LOWER CHRIST SCHOOL ROAD                                                                               Judge: George R. Hodges
       FLETCHER, NC 28732
                                                                                                                  Dated: 12/17/2018


     SSN #1:XXX-XX-0640




                                                       CERTIFICATE OF SERVICE

        The undersigned hereby certifies a copy of the attached document has been served on the parties whose names and
        addresses are listed on the foregoing Motion of Trustee for Determination of Status of Claims in Confirmed Plan by
        United States first class mail, postage prepaid on ____12/17/18_____                       Digitally signed by Debra Ward
                                                                                                     DN: cn=Debra Ward, o, ou,
                                                                              Debra Ward             email=debra@ch13avl.com,
                                                                                                     c=US
                                                                                                     Date: 2018.12.17 11:26:20 -05'00'

                                                                              DEBRA WARD
